                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:19CR234

       vs.
                                                                   ORDER
CHRISTOPHER T. ST. JOHN,

                      Defendant.

       This matter is before the court on the motion of Federal Public Defender David R.
Stickman and the Office of the Federal Public Defender to withdraw as counsel for the
defendant, Christopher T. St. John (Filing No. 37). David R. Stickman represents that the
Office of the Federal Public Defender has a conflict of interest in this matter. David R.
Stickman=s and the Office of the Federal Public Defender=s motion to withdraw (Filing No.
37) is granted.
       Brent M. Bloom, 416 South 14th Street, Omaha, NE 68102, (402) 342-2833, is
appointed to represent Christopher T. St. John for the balance of these proceedings
pursuant to the Criminal Justice Act. David R. Stickman shall forthwith provide Brent M.
Bloom with the discovery materials provided the defendant by the government and such
other materials obtained by Mr. Stickman which are material to Mr. St. John=s defense.
       The clerk shall provide a copy of this order to Brent M. Bloom, and he shall file his
appearance forthwith.
       IT IS SO ORDERED.

       Dated this 6th day of November, 2019.

                                                 BY THE COURT:


                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
